Citation Nr: 1721374	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-19 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a menstrual disorder.

3. Entitlement to service connection for staph infection residuals of the left forearm.

4. Entitlement to service connection for migraine headaches, to include as due to an undiagnosed illness.

5. Entitlement to service connection for bilateral eye disability.

6. Entitlement to service connection for right ankle disability.

7. Entitlement to service connection for human papillomavirus (HPV) residuals.

8. Entitlement to service connection for sleep disorder, to include as due to an undiagnosed illness.

9. Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to July 2007, including service in Southwest Asia, with periods of Reserve duty between October 2007 and July 2011.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran relocated and jurisdiction over the case now resides with the RO in Columbia, South Carolina.

In February 2017, the Veteran testified at a video conference hearing before the undersigned at the Columbia RO.  A transcript of that hearing is of record.



The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

Initially, the Board observes that the Veteran's service treatment records (STRs) from her Reserve service may be pertinent to the case.  While the claims file contains a few STRs from the Veteran's Reserve service, they do not appear to be complete and the record is unclear as to whether a request specific to Reserve records has been made.  Thus, the AOJ should attempt to obtain all outstanding service treatment records from the Veteran's Reserve service.

During her February 2017 video conference hearing before the Board, the Veteran testified that she receives private medical care from a nurse practitioner, V. K., in Charleston, South Carolina.  The Veteran asserted V. K. treated or is currently treating her for tinnitus, a menstrual disorder, headaches, a right ankle disorder, and fatigue.  

Further, the Veteran testified that she was treated by a VA optometrist during service for vision problems and that she currently receives ongoing treatment from a private optometrist for a diagnosed astigmatism.

The private treatment records from V. K. and the Veteran's private optometrist are not found in the Veteran's claim file, nor does it appear that VA attempted to obtain them.  The records appear relevant to the Veteran's claims because they relate to whether the Veteran has current disabilities pertaining to tinnitus, a menstrual disorder, migraine headaches, a bilateral eye disorder, a right ankle disorder, and chronic fatigue syndrome, and they may include further information pertaining to the Veteran's history of symptoms.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

During the Veteran's October 2010 VA examination, the examiner stated there was insufficient evidence available to render an opinion as to the etiology of the Veteran's tinnitus without resorting to mere speculation.  The examiner stated that the Veteran's enlistment and separation examinations were not made available to him for review prior to the Veteran's examination.  The Board also notes that the VA examiner did not have access to the Veteran's private treatment records discussed above when the examiner's opinion was rendered, therefore, a new VA examination is necessary to adjudicate the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); See McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Veteran also underwent a general VA examination in February 2011 to address the Veteran's claim for right ankle disability.  The VA examiner's conclusion that the Veteran did not have a current right ankle disability relied on an incomplete claims file, as the examiner did not have access to the Veteran's private treatment records discussed above when conducting the examination.  A new VA examination, therefore, is necessary to adjudicate the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); See McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Veteran has not been afforded VA examinations to evaluate the nature and etiology of her claimed menstrual disorder, disability relating to residuals from staph infection of the left forearm, bilateral eye disability, and residuals from HPV.   During her February 2017 video conference hearing before the Board, the Veteran testified that she receives ongoing treatment from a private physician for a menstrual disorder that began during service.  She stated she currently experiences cold sensations and itching around the scar that developed after she was treated for a staph infection on her left forearm during service.  Further, she testified that she was diagnosed with and treated for HPV during service and continues to follow-up with routine pap smear testing to check for reoccurrence or residuals from HPV, such as cervical dysplasia.  Accordingly, the Board finds that examinations are necessary as the low threshold for obtaining such examinations has been surpassed in this case.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); See McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Further, the Veteran contends that her claimed headaches, sleep disturbances, and fatigue are manifestations of a Gulf War illness.  (July 2013 Statement in Support of Claim; November 2013 Statement in Support of Claim).  Service records confirm that the Veteran served in Southwest Asia, specifically, Iraq, and her assertions of burn pit exposure are generally credible.  A Gulf War examination is needed as detailed below to evaluate these claims.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding service treatment records from the Veteran's Reserve service.  

2. With any necessary identification of sources and authorization by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records for the Veteran, including private treatment records from nurse practitioner V. K. of Charlestown, South Carolina, not already associated with the file.  Copies of any outstanding VA treatment records should be added to the Veteran's electronic claims file.

3. Thereafter, schedule the Veteran for an examination by an appropriate examiner to determine whether the Veteran has a current diagnosis of tinnitus.  A complete history from the Veteran should be obtained and recorded.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The rationale for all opinions expressed should be provided.  The Veteran's electronic claims file must be accessible for review by the VA examiner in conjunction with the examination and this review should be acknowledged in the report.

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following: 

a. Consider whether the evidence shows the presence of tinnitus at any time since the Veteran filed her claim in March 2010.

b. To the extent that the Veteran has shown tinnitus at any time since March 2010, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's tinnitus is etiologically related to the Veteran's active service.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

4. Schedule the Veteran for examination by an appropriate examiner to determine the nature and etiology of any diagnosed menstrual disorder.  A complete history from the Veteran should be obtained and recorded.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The rationale for all opinions expressed should be provided.  The Veteran's electronic claims file must be accessible for review by the VA examiner in conjunction with the examination and this review should be acknowledged in the report.

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following: 

a. Consider whether the evidence shows the presence of a menstrual disorder at any time since the Veteran filed her claim in November 2010.

b. To the extent that the Veteran has shown a menstrual disorder at any time since November 2010, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's menstrual disorder is etiologically related to the Veteran's active service.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

5. Schedule the Veteran for examination by an appropriate examiner to determine the nature and etiology of any diagnosed staph infection residuals of the Veteran's left forearm.  A complete history from the Veteran should be obtained and recorded.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The rationale for all opinions expressed should be provided.  The Veteran's electronic claims file must be accessible for review by the VA examiner in conjunction with the examination and this review should be acknowledged in the report.

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following: 

a.	Consider whether the evidence shows the presence of staph infection residuals of the Veteran's left forearm at any time since the Veteran filed her claim in July 2010.

b.	To the extent that the Veteran has shown staph infection residuals of the left forearm at any time since July 2010, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's staph infection residuals of the left forearm are etiologically related to the Veteran's active service.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

6. Schedule the Veteran for examination by an appropriate examiner to determine the nature and etiology of any bilateral eye disability, to include any vision disorders associated with astigmatism as well as any eye infections due to HPV.  A complete history from the Veteran should be obtained and recorded.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The rationale for all opinions expressed should be provided.  The Veteran's electronic claims file must be accessible for review by the VA examiner in conjunction with the examination and this review should be acknowledged in the report.

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following: 

a.	Consider whether the evidence shows the presence of a bilateral eye disability, to include any vision disorders associated with astigmatism or any eye infections due to HPV since the Veteran filed her claim in July 2010.

b.	To the extent that the Veteran has shown a bilateral eye disability at any time since July 2010, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral eye disability is etiologically related to the Veteran's active service.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

7. Schedule the Veteran for examination by an appropriate examiner to determine the nature and etiology of any diagnosed right ankle disability.  A complete history from the Veteran should be obtained and recorded.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The rationale for all opinions expressed should be provided.  The Veteran's electronic claims file must be accessible for review by the VA examiner in conjunction with the examination and this review should be acknowledged in the report.

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following: 

a.	Consider whether the evidence shows the presence of a right ankle disability at any time since the Veteran filed her claim in July 2010.

b.	To the extent that the Veteran has shown a right ankle disability at any time since July 2010, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right ankle disability is etiologically related to the Veteran's active service.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

8. Schedule the Veteran for examination by an appropriate examiner to determine whether the Veteran has a current diagnosis of HPV.  A complete history from the Veteran should be obtained and recorded.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The rationale for all opinions expressed should be provided.  The Veteran's electronic claims file must be accessible for review by the VA examiner in conjunction with the examination and this review should be acknowledged in the report.

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following: 

a.	Consider whether the evidence shows a diagnosis of HPV at any time since the Veteran filed her claim in July 2010.

b.	To the extent that the Veteran has shown a diagnosis of HPV since July 2010, the examiner should indicate whether any disability associated with HPV is present, to include cervical dysplasia, and if so, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's disability associated with HPV is etiologically related to the Veteran's active service.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

9. Schedule the Veteran for examination by an appropriate examiner to address the nature and etiology of any illnesses stemming from the Veteran's service during the Persian Gulf War.  The examiner must conduct a complete clinical examination addressing all of the Veteran's claimed symptoms (i.e. headaches, sleep disturbances, and fatigue).  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The rationale for all opinions expressed should be provided.  The Veteran's electronic claims file must be accessible for review by the VA examiner in conjunction with the examination and this review should be acknowledged in the report.

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following:
   
a. The examiner should state whether the Veteran's complaints of headaches, sleep disturbances, and fatigue are attributable to known clinical diagnoses.

b. For each such identified diagnosis, the examiner should opine as to whether is it at least as likely as not (a 50 percent probability or greater) that such disability manifested in service or is otherwise related to service.  In rendering this opinion, the examiner should accept as fact that the Veteran was exposed to environmental hazards while stationed in Southwest Asia.  

c. Alternatively, if any of the Veteran's symptoms cannot be attributed to a known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of a chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  If the Veteran's symptoms are found to represent an objective indication of a chronic disability resulting from either an undiagnosed illness or a chronic multisymptom illness, the examiner should also describe the extent to which the illness has manifested. 

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

10. After completing all indicated development, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case, given the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




